Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Patent Number 6193312) in view of Strong et al. (US Patent Number 8845022).  
Regarding claim 1, 3, 5, 7, and 9, Yoshida discloses a car seat comprising: a chassis having a backrest portion coupled to a base portion (of 20 and/or 80 for instance); a seat portion (3) releasably attached to the base portion, the seat portion further configured for use as a standalone booster seat (as in Figure 5); and a release handle (at 7) coupled to the seat portion and enabling detachment of the seat portion from the base portion (i.e. the frame at 7 would provide a handle to enable detachment); first and second belt paths disposed on the backrest portion and the base portion, respectively, configured for receiving at least one vehicle belt for securing the chassis in a forward-facing or rear-facing position onto a vehicle seat (see figures), whereby the car seat is configured to alternatively be secured to the vehicle seat in the forward- or rear-facing positions, but does not disclose a tension arm.  Strong discloses a related device including a tension arm (30) having a first end pivotally coupled to a backrest portion and a second end of the tension arm releasably secured to a distal end of a base portion, the tension arm configured to be pivotally raised and lowered in and out of the base portion for 
Regarding claim 8, Yoshida, modified as described, further discloses an attachment mechanism or plurality of slots on the backrest for attaching an adjustable harness for securing a child in the car seat (while not extensively discussed, a harness is shown and any joining feature would be viewed as “an attachment mechanism;” at the very least the connection of member 86 with the upper straps would be viewed as meeting the limitations).  
Regarding claims 10-12, Yoshida, modified as described, further discloses a selectively deployable rebound bar (72) disposed on the base portion and configured to provide resistance to any 
 Regarding claim 14, Yoshida, modified as described, further discloses the car seat is configured as a high-back booster seat (it is viewed as such).

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that as Yoshida does not disclose a tension arm, the amended claims are allowable.  However, the amended claims remain obvious in view of Yoshida and Strong as explained above, and as Applicant has not provided any substantive argument regarding the 35 USC 103 rejection, this combination has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636